Citation Nr: 0300795	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  01-05 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an original (compensable) rating for 
chronic sinusitis.

(The issue of entitlement to an increased rating for 
lumbosacral strain, currently evaluated as 20 percent 
disabling, will be the subject of a future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
December 1983 and from December 1990 to April 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which established 
service connection for chronic sinusitis and assigned a 
noncompensable disability rating, both effective May 1, 
1991.

The veteran's claim of entitlement to an increased rating 
for lumbosacral strain will be the subject of a later 
decision.  The Board is undertaking additional development 
on that issue, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When that action is completed, the 
Board will provide notice of the development as required 
by 38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will 
prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to 
substantiate the claim.

2.  The medical evidence as of May 1, 1991, shows that the 
veteran's chronic sinusitis was productive of moderate 
symptomatology with discharge and crusting and infrequent 
headaches; however, prior to that date the evidence shows 
sinusitis shown by X-ray with only occasional symptoms.

3.  During the period under consideration, the evidence 
does not show three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge 
or crusting; nor does the evidence show severe sinusitis 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting 
reflecting purulence.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but not greater, 
for chronic sinusitis are met, as of June 29, 2000.  
38 U.S.C.A. §§ 1155, 5103A (West 1991); 38 C.F.R. 
§§ 3.102, 4.97, Diagnostic Code 6512 (2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6512 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  The VCAA eliminated the well-grounded-
claim requirement and modified the Secretary's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001); see Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the 
VCAA were met where the appellant was fully notified and 
aware of the type of evidence required to substantiate the 
claim and that no additional assistance would aid in 
further developing the claim.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  When there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim, VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are 
pertinent to the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary 
to substantiate the claim, by means of the statement of 
the case, the supplemental statement of the case, the 
Board remands, and the RO rating decisions issued 
regarding this claim and other claims.  The RO has 
informed the appellant of the evidence needed to 
substantiate the claim and of what evidence the appellant 
was responsible for obtaining.  The Board finds that VA 
has met its obligations to notify the appellant of the 
evidence needed to substantiate the claim and of what 
evidence the appellant is responsible for obtaining.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Therefore, the Board finds that the statutory and 
regulatory requirements with regard to notice and 
development of the claim have been satisfied.  VA has 
obtained all evidence that the appellant has indicated is 
pertinent to the claim and has satisfied the duty to 
assist.  See 38 U.S.C.A. § 5103A.  In addition, at his 
September 2002 hearing, the veteran indicated that VA had 
obtained all of his pertinent medical records.

To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The regulations as they apply to 
this case were not meant to confer any rights in addition 
to those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 
29, 2001).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  The veteran's sinusitis is evaluated pursuant 
to Diagnostic Code 6512 using the criteria found in the 
General Rating Formula for Sinusitis of the Schedule.  
38 C.F.R. § 4.97.  Under those criteria, a rating of 30 
percent is warranted where the evidence shows three or 
more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A rating of 10 
percent is warranted where the evidence shows one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A noncompensable 
rating is warranted where the evidence shows sinusitis 
detected by X-ray only.  38 C.F.R. § 4.97.

The criteria for evaluation of sinusitis were amended 
during the pendency of the veteran's appeal, effective 
October 7, 1996.  See 61 Fed. Reg. 46728 (Sep. 5, 1996).  
Pursuant to the criteria in effect prior to October 7, 
1996, a 30 percent rating was warranted where the evidence 
showed severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 10 percent 
rating was warranted where the evidence showed moderate 
sinusitis with discharge or crusting or scabbing and 
infrequent headaches.  A noncompensable rating was 
warranted where the evidence showed sinusitis with X-ray 
manifestations only with mild or occasional symptoms.  
38 C.F.R. § 4.97, Diagnostic Code 6512 (1995).  These 
criteria were applied by the July 1994 rating decision 
that established service connection for chronic sinusitis 
and thus the veteran has been informed of these criteria.

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
the appellant should be applied unless provided otherwise 
by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect 
prior to October 7, 1996, and the criteria in effect 
subsequent to that date, to determine which may be more 
favorable to the veteran.

A September 1991 VA medical radiological report shows a 
mild haziness of the frontal and ethmoid sinuses 
compatible with mucoperiosteal thickening due to chronic 
sinusitis.  Another September 1991 VA medical report shows 
that the veteran complained of producing white phlegm.  
Examination found his nose had bilateral drainage that was 
stringy and yellow.

An October 1991 VA medical report shows that the veteran 
complained of a cough.  The examiner diagnosed mild 
sinusitis.

May 1993 VA nose and sinuses examination shows that the 
veteran's external nose and nasal vestibule were normal.  
His septum was deviated to the right.  The inferior meatus 
and middle meati were clogged.  The inferior turbinates, 
middle turbinate, and superior turbinates were boggy and 
red.  X-rays showed chronic sinusitis and the examiner 
diagnosed chronic sinusitis.

In August 1994, the veteran was seen complaining of stuffy 
nares with postnasal drip.  The physician diagnosed 
allergic rhinitis.

A March 1996 private medical report shows that the veteran 
complained of sinus drainage and sinus problems.  
Examination found significantly inflamed mucous membranes.  
The pharynx was inflamed and he had expiratory wheezes.  
Sinuses were slightly tender and his eyes were "a little 
allergic looking."  The physician diagnosed sinus with 
allergies and hay fever.

A March 1998 private medical report shows that the veteran 
was seen complaining of dizzy spells, headaches, and 
vertigo, more in the afternoon.  He also complained of 
ringing in the ears.  The physician diagnosed chronic 
sinusitis.

A January 1999 private medical report shows that the 
veteran was seen complaining of a head cold with 
congestion in the chest and head.  He had a nocturnal 
cough and night sweats.  He had experienced some fever two 
to three days earlier.  The physician noted postnasal drip 
and a red throat.  The physician provided an assessment of 
sinusitis.

A June 29, 2000 private medical report shows that the 
veteran complained of hoarseness and sinusitis.  He was 
being treated with Augmentin for 20 days.  His nose was 
purulent.  His pharynx was pink.  His larynx had red 
mucosa.  The examiner provided an impression of sinusitis 
and refractory laryngitis and prescribed Prevacid.  That 
report was received on October 17, 2001.

A private CT scan of the maxillofacial bones in July 2000 
showed prominent nasal turbinates bilaterally, especially 
on the left side where there was almost complete 
obliteration of the left nasal passage.  The sphenoid 
sinuses appeared normal.  There was some minimal 
opacification seen in the ethmoid air cells on both sides 
with some mucosal thickening present.  The nasal septum 
was central.  The examiner provided an impression of 
prominent nasal turbinate bilaterally with almost total 
obliteration of the left nasal passage.  The ostiomeatal 
units were patent.  The rest of the examination was within 
normal limits.  There was slight opacification of the 
ethmoid air cells.  That report was received on October 
17, 2001.

A July 2000 private medical report shows that the veteran 
was given a steroid injection and diagnosed with turbinate 
hypertrophy.  The report was received on October 17, 2001.

A May 2001 VA general medical examination shows that the 
veteran complained of constant headaches since 1991 and 
had used Motrin and Claritin.

An August 2001 statement from the veteran's supervisor 
indicated that the veteran had been out from work for 45 
days in the previous 18 months on sick leave due to back 
pain and sinus trouble.  The statement indicated that a 
small percentage of the absences were due to the flu or 
colds, but that the majority of the time lost was due to 
sinus or back trouble.  The veteran's duties had been 
adjusted from roofer to sign installer because of the 
lifting required of a roofer.

At a September 2001 hearing, the veteran indicated that he 
was taking Claritin D constantly for his sinuses and had 
been for seven or eight years.  He estimated that he had 
lost two to three weeks of time from work due to his 
sinuses.  When he missed work, he had headaches and blurry 
vision, was unable to breathe, and was dizzy.  He had 
constant difficulty breathing and was constantly 
discharging stuff from his nose.

An October 2001 private medical report notes that the 
veteran had been seen once in the last year for sinusitis.  
The veteran complained of crusty mucopurulent debris, 
which was suctioned.  Turbinate and septal mucosa were 
erythematous.  The pharynx was pink with thin exudate on 
the back wall.  He used frequent saline rinses.  He had 
some mid face pain on the right side more than the left, 
and a fetid odor in his nose.  Medications included 
Claritin.  The examiner diagnosed chronic rhinosinusitis.

At his September 2002 hearing, the veteran stated that he 
was taking Claritin D and Augmentin as well as a nasal 
spray called Flonase for his sinusitis.  The veteran 
stated that he had to clear his nose several times per day 
to assist in breathing.  The veteran stated that he didn't 
go to a doctor during episodes of sinusitis, but merely 
asked that a prescription be issued by telephone.  He 
stated that he had missed numerous days of work due to the 
condition.  He stated that this happened about every two 
months that he had to take Augmentin.  The veteran also 
complained of headaches, watery eyes, and difficulty 
breathing.  The veteran indicated that VA had obtained all 
of his pertinent private medical records.

The record shows that the veteran has received occasional 
treatment for headaches attributed to sinusitis.  The 
records also show complaints of nasal discharge and 
diagnostic studies have shown findings consistent with 
crusting.  Therefore the Board finds that the disability 
approximates the criteria for a 10 percent evaluation 
under the old criteria for evaluating sinusitis.  The 
veteran has reported symptoms dating back to the effective 
date of the grant of service connection in May 1991.  The 
record shows occasional treatment for these symptoms from 
that date forward.

The Board finds that at no time under consideration did 
the veteran meet the criteria for an evaluation of 30 
percent.  The evidence does not show severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  While the evidence does show some 
symptomatology, the Board finds that symptomatology does 
not rise to the level of severe and did not result in 
frequently incapacitating recurrences.  While there may 
have been occasional brief periods of incapacitation, 
these periods were not frequent.

Furthermore, the evidence does not show three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  In fact, the evidence 
does not show any period of antibiotic treatment lasting 
four to six weeks.  While the veteran has complained of 
incapacitating episodes of sinusitis, the evidence does 
not document that those episodes have occurred more than 
six times per year.  

At his September 2002 hearing, the veteran stated that he 
had such an episode every other month, however the medical 
evidence does not support that assertion as the veteran's 
treatment was much less frequent and does not show six 
non-incapacitating episodes per year.  The preponderance 
of the evidence is against the veteran's claim for a 
compensable rating prior to October 17, 2001, and for a 
rating greater than 10 percent after that date.

Accordingly, the Board finds that the criteria for a 10 
percent rating, but not greater, for chronic sinusitis are 
met as of May 1, 1991.  38 U.S.C.A. §§ 1155, 5103A; 
38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6512.



ORDER

Entitlement to a rating of 10 percent, but not greater, 
for chronic sinusitis is granted as of May 1, 1991.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

